The object of this suit was to annul the judgment rendered in favor of the defendant, Grady Rogers, against the plaintiffs, Silver Fleet of Memphis, Inc., and its insurance carrier, the Central Surety  Insurance Corporation, from which the plaintiffs took an appeal to this court, and which judgment has been affirmed by this court in an opinion this day handed down. 180 So. 445.
The grounds on which it is sought to set aside the said judgment is the fact that one of the witnesses in the former suit, Henry Mangold, undertook to repudiate his testimony in the former suit by an unsigned and unsworn statement made after the former trial before one of the attorneys for the plaintiffs, an insurance adjuster, and a court reporter. But on the trial of the present suit to annul the judgment, this witness reaffirmed the testimony which he had given on the trial of the former suit, and explained that when he gave the statement in New Orleans repudiating his testimony, he was under the influence of liquor.
As was stated in our opinion in the case of the present defendant against the plaintiffs, we could disregard the testimony of this witness entirely and still reach the same conclusion as was reached by the trial court as to the correctness of his judgment in holding plaintiffs liable for the damage caused by that accident. Our affirmance of that judgment carries with it as a necessary result the affirmance of the judgment in this case.
For the reasons assigned, and for the further reasons given in the case of Grady Rogers versus the present plaintiffs, 180 So. 445, this day decided, it is ordered that the judgment appealed from be, and the same is hereby, affirmed, all at the cost of plaintiffs-appellants. *Page 451